TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00177-CR



                               Michael Jungmann, Appellant

                                                v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-07-302636, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Michael Jungmann filed a motion requesting that his appeal be dismissed.

See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 30, 2010

Do Not Publish